In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for peremptory or alternative writ,
IT IS ORDERED by the court that the motion for peremptory or alternative writ be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas, J., dissents and would grant an alternative writ.
Resnick and Stratton, JJ., not participating.